Mr. Justice Green delivered the opinion of the Court. There were no propositions of law presented in the trial court, hence the judgment of that court, if warranted by the evidence, ought not to be reversed. The right to recover the amount of said claim or any part thereof from the estate of Annie Hickman, deceased, is based entirely upon the provisions of Sec. 15, Chap. 68, Rev. Stat., Avhich reads as follows : “ The expenses of the family and the education of the children shall be chargeable upon the property of both husband and wife, or either of them, in favor of creditors therefor, and in relation thereto they may be sued separately or jointly.” The eAddence sIioavs that Ernest Hickman Avas a young man of dissipated habits, Avho spent money recklessly outside of any that Avas used in paying expenses of the family; that he Avorked but little and had no property; that his father, A. R. Hickman, supplied him liberally with money, part of Avhich Avas squandered as above indicated, and part, it is fair to infer, went to pay the family expenses of the son and his Avife. Most, but not all of the rent of the house the son and his wife occupied, was paid by the father. There was no account kept by the father of the items of expenditure, so far as anything is shoAvn by the eAddence, and the claim itself, consisting as it does of aggregates, and prepared by the claimant, justifies the inference that no such account ever had been kept by A. R. Hickman. This fact, and his declarations, together Avith the other evidence, shedding light upon and giving character to the acts of the father in furnishing money to the son, leads us to the conclusion, doubtless reached by the trial court, that the contribution to the support of Ernest and his wife was a gratuity prompted by parental affection, and Avith no intention at the time it Avas bestowed to claim its repayment. Hnder the clause of the statute we have quoted, íav o facts must be established by the proof to render the estate of Annie Hickman liable. First, the money furnished must be for family expenses; second, that A. R. Hickman furnished money for that, purpose, and was a creditor xvithin the meaning of the statute. The second fact, as we understand the evidence, was not proven. He was not a creditor. The judgment was informal, but Ave will obviate the difficulty by affirming it, and making the order that the costs be paid by plaintiff in error in due course of administration.